Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on December 20th, 2013 and in response to Applicant's Arguments/Remarks filed on January 31st, 2022.  Claims 21-30 and 34-41 are pending.
Terminal Disclaimer
3.	The terminal disclaimer filed on July 16th, 2015 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 8762254, 8380615, 8126801, 7882012, and 7809628 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31st, 2021 has been entered. 
Response to Arguments
6.	Applicant argues that “The Informative designation indicates norms that should be followed and is distinct from both Precedential and regular Board decisions.” Examiner further notes as was stated in previous Office Actions that the features of the pending application were examined using the same determination as that of Ex Parte Smith.
7.	Applicant argues that “no justification has been provided to distinguish the claimed electronic trading system from the electronic trading system of Smith.” Examiner again notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in order queue estimation and display, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order queue analysis/estimation and display, for which a computer is used as a tool in its ordinary capacity.
8.	Applicant argues that the reasoning that “the claims were found patentable by the Board in Smith solely due to the alleged integration into a practical application,” “is directly contradicted by the Board.” Examiner respectfully disagrees. In fact, the except that Applicant is referring to “2 Because we have determined the claim is not directed to the recited judicial exception, we need not reach the question of whether the claim provides an inventive concept under the second step of the Alice inquiry” is a footnote for the excerpt “Accordingly, we conclude claim 1 is integrated into a practical application, and under the guidance provided in the Memorandum, the claim is eligible because it is not directed to the recited judicial exception.2” Examiner notes that the second step of the Alice inquiry that they are referring to seems to be in reference to Step 2B.
9.	Applicant argues that “[c]ontrary to the Office Action, in light of the Informative designation, determinations of an improvement should be made with respect to known electronic trading systems and not general computing devices or networks.” Examiner notes that while Applicant has made an argument, they have not specified how this argument is in relation to the pending claims. For brevity, Examiner notes that the PTAB found that Ex Parte Smith provided a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically (Spec: [0055]), overcoming a problem specifically arising in the realm of computer networks (see page 10 of the Board’s decision). Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in order queue estimation and display, not a problem specifically arising in the realm of computer networks but rather a business solution to a business problem, order queue analysis/estimation and display, for which a computer is used as a tool in its ordinary capacity.
10.	Applicant argues that “the pending claims are directed to an improvement to an electronic trading system that includes a graphical user interface for determining a queue position and the indicator for providing the determined queue position information to a user represents an improvement to the functionality of the electronic trading system.” More specifically Applicants argued that “the pending claims do not recite an abstract idea as defined in the MPEP and are therefore eligible under Prong One of the analysis.” Examiner respectfully disagrees. Examiner further notes that in Ex Parte Smith (Appeal No. 2018-000064), the claim limitations “under their broadest treasonable interpretation, recite the fundamental economic practice of derivative trading because the limitations all recite the operations that would ordinarily take place in a derivatives trading environment” (page 7). Likewise, Examiner maintains that the limitations of order queue estimation and display and more specifically: displaying prices and locations along an axis, receiving market updates, determining an  estimate for a position in a queue, storing the estimated queue, comparing quantities and changing the estimated queue based on the comparison, and displaying the position as drafted, under its broadest reasonable interpretation, is a certain method of commercial or legal interactions, specifically sales activities as well as market analysis which is a fundamental economic practice. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The pending application is a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Looking at the limitations of Applicant’s claimed invention there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, this claim recites an abstract idea. Examiner further notes that the argument that Smith was found eligible because it is not directed to the recited judicial exception was not a Step 2A prong one decision, but rather a Step 2A prong two decision based on the claims in Smith being found to be an integration into a practical application.
11.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the particularly recited tool and graphical user interface for determining a queue position and the indicator for providing the determined queue position information to a user represents an improvement to an electronic trading system, which is an improvement to 
‘other technology’ as discussed in MPEP 2106.04(d)(1).” Examiner respectfully disagrees and notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, claim 21 recites a trading device. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of order queue estimation in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to receive, calculate, store and display order estimation information, a mere administrative mechanism for providing a business solution to a non-technical problem, and the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Examiner notes that Ex Parte Smith (Appeal No. 2018-000064) was found to provide a specific technological improvement over prior derivatives trading systems, specifically by overcoming a problem that only arises in the context of hybrid trading platforms where trades occur both “in the pits” and electronically, i.e. a problem specifically arising in the realm of computer networks. Conversely, the pending application does not overcome a problem specifically arising in the realm of computer networks. Specifically the pending application recites an alleged improvement in order queue estimation and display, not a problem specifically arising in the realm of computer networks but rather a business solution to a non-technical, business problem, market analysis and display, for which a computer is used as a tool in its ordinary capacity. Applicant’s claim does not concern an improvement to computer capabilities, or speed of the computer, but instead relates to an alleged improvement in order queue estimation for which a computer is used as a tool in its ordinary capacity. The claim is not patent eligible.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12.	Claims 21-30 and 34-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 21 is directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
Claim 21 recites limitations relating to order queue estimation, more specifically: displaying prices and locations along an axis, receiving market updates, determining an estimate for a position in a queue, storing the estimated queue, comparing quantities and changing the estimated queue based on the comparison, and displaying the position.
The above limitations as drafted, under their broadest reasonable interpretation, is a fundamental economic principle or practice and a certain method of commercial or legal interactions, specifically sales activities. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, Claim 21 (and dependent claims) recite the additional element of a trading device. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not imposed any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claim 21 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
Claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections:  
(page 10)
C. Client Device Client devices 108, 110, 112 are devices that provide an interface for traders to trade at one or more markets listed with one, some, or all of exchanges 102, 104, 106.
Some examples of client devices include a 5 personal computer, laptop computer, hand- held computer, and so forth. Client devices 108, 110, 112, according to the preferred embodiments, include at least a processor and memory. The processor and memory, which are both well known computer components, are not shown in the Figure for sake of clarity. Preferably, the processor has enough processing power to handle and process the various types of market information. Of course, the more market information which is 10 received and processed, the more processing power is preferred. However, any present day processor has enough capability to perform at least the most basic part of the present invention.
Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed on a computer using conventional computer activity, and it’s nothing that couldn’t be done by humans given enough time. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claim 21 is not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 22-30 and 34-41 further define the abstract idea that is present in their respective independent claim 21and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 22-30 and 34-41 are directed to an abstract idea and claims 21-30 and 34-41  are rejected under 35 U.S.C. 101 and not patent eligible.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure however it does not teach all of the elements of the pending application. 
US2003/0069834 to Cutler
US Patent Number 6,278,982 to Korhammer
US Patent Application US2002/0049086 to Otsu
US Patent Number 7,870,037 to Stephens et al.
US Patent Application US2004/0088242 to Ascher et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693